Citation Nr: 1761122	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-31 516		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REMAND

The Veteran served on active duty from February 1954 to January 1956 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran asserted he had multiple additional disabilities related to his service, to include cardiovascular-renal disease, hypertension, nephritis, diabetes mellitus, and skin cancer, that he believes are related to his service.  See June 2016 VA Form 9.  The RO should please inform the Veteran of the need to file a formal claim regarding those issues. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Entitlement to service connection for hearing loss and tinnitus.

The Veteran has been diagnosed with mild sloping to profound sensorineural hearing loss in August 2015.   The audiogram associated with that treatment record is not included in the claims file.  Therefore, the Board cannot determine if the Veteran has hearing loss for VA purposes.  That record must be associated with the claims file.

The Board notes that the Veteran was exposed to noise during service, to include artillery fire and small arms fire with no hearing protection.  Therefore, the Veteran had an in-service event to which the current disability may be associated.  

The Board notes that the Veteran did not receive a VA examination to obtain an opinion regarding whether his current hearing loss is causally related to his in-service noise exposure.  The Veteran's service treatment records were partially destroyed in a July 1973 fire at the National Archives and Records Administration.  The record does contain the Veteran's separation examination, but the examination does not include audiogram findings.  It does include a whisper test.  

Given the current finding of hearing loss, the exposure to noise during active service, and the possibility of missing service treatment records, the Board finds that a VA examination and nexus opinion is necessary to determine if the Veteran's hearing loss and/or tinnitus is causally related to his noise exposure during service. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the August 2015 audiogram with specific puretone threshold findings.  All attempts to obtain the test results should be documented in the claims folder.

2. Schedule the Veteran for a VA audiological examination.  The examiner should review the claims file, specifically the Veteran's service treatment records and lay evidence.  A full history should be elicited from the Veteran.  The examiner should provide diagnoses for any hearing loss or tinnitus then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that any hearing loss for VA purposes began in service, was caused by service, or is otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion, to include the Veteran's noise exposure during service.  

b.)  Is it at least as likely as not (50 percent probability or more) that any diagnosed tinnitus began in service, was caused by service, or is otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion, to include the Veteran's noise exposure during service     
  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




